DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/24/2022 regarding independent claims 8, 10 and 15 have been fully considered.
Amendment to independent claims 8 and 10 overcomes 103 rejections for claims 8-14 and 18.
No amendment has been done to independent claim 15.  The applicant argues that Suematsu does not disclose that transmission and reception modules are mounted Separately.
The Examiner disagrees. Suematsu et al. (‘852) is in the same field of endeavor and describes antenna integrated millimeter wave circuit, which is s MMIC package, mounted on an in vehicle radar module (paragraph 6). Suematsu et al. (‘852) teaches in Figure 7: TX and RX modules are separately mounted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15 is rejected under 35 U.S.C. 103 as being unpatentable over Lissel et al. (US 6,686,867 B1), in view of Suematsu et al. (JP 2002-198852) and further in view of Lachner et al. (US 2008/0278370 A1).
Regarding independent claim 15, Lissel et al. (‘867) discloses “a radar device including a transmission module to generate a radar signal and a reception module to receive a reflected wave of the radar signal (col  2 lines 5-14: radar sensor having a control circuit, which is in the form of a transmitting and/or receiving module and has at least one MMIC (monolithic millimeter-wave integrated circuit), and having a radar antenna; Fig. 1: radar module 2 transmitting signal and receiving signal reflected off of object), the transmission module and the reception module being mounted on an automobile (Fig. 1: motor vehicle having a radar sensor [having transmission & reception module]), 
the transmission module (col 5 lines 44-46: Control circuit 8, which is configured as a transceiver module) including: 
a transmission circuit (col 5 lines 12-20: control circuit 8 takes the form of a transmitting and/or receiving module); and 
a transmission antenna to emit the radar signal into a space (Fig 39: radar antenna 4; Fig. 1: radar antenna 4 connected to radar sensor 2, emitting signal in space; col 4 lines 20-42: the radar antenna 4 in the example embodiment illustrated in FIG. 2 is configured to be monostatic and is therefore used as both a transmitting antenna and receiving antenna. However, a bi-static example embodiment of the radar sensor, which has two different radar antennas 4, of which one is used as a transmitting antenna and the other is used as a receiving antenna, is, of course, also possible), 
the reception module (col 5 lines 12-20: control circuit 8 takes the form of a transmitting and/or receiving module) including: 
a reception antenna to receive the reflected wave of the radar signal from a target object (col 5 lines 44-56: signal received by radar antenna 4 with a local oscillator signal); and 
a receiver including: a reception circuit (col 5 lines 12-20: control circuit 8 takes the form of a transmitting and/or receiving module); and 
a signal processor to calculate target data on the basis of an output from the reception circuit (col 5 lines 44-56: the control circuit 8 [receiver] interfaces between signal processing and radar antenna 4 1).
Lissel et al. (‘867) suggests separately providing s transmission antenna and a reception antenna (col 5 lines 30-43). Lissel et al. (‘867) does not explicitly disclose “the transmission module and the reception module being separately mounted on an automobile.”
Suematsu et al. (‘852) is in the same field of endeavor and describes antenna integrated millimeter wave circuit, which is s MMIC package, mounted on an in vehicle radar module (paragraph 6). Suematsu et al. (‘852) teaches “the transmission module and the reception module being separately mounted on an automobile (Fig. 7: TX and RX modules separately mounted)”, the second surface is a surface opposite to the first surface, and the fourth surface is a surface opposite to the third surface (Fig. 1 2)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar device of Lissel et al. (‘867) with the teaching of Suematsu et al. (‘852) for more efficient radar detection with reduced interference.
Lissel et al. (‘867) describes signal received by radar antenna 4 with a local oscillator signal (col 5 lines 44-56).  However, Lissel et al. (‘867)/Suematsu et al. (‘852) does not explicitly disclose “transmission circuit including a first voltage control oscillator to generate the radar signal on a basis of a reference signal”, “the reception module including: a reference oscillator to generate the reference signal”, “reception circuit including a second voltage control oscillator to generate a local signal on the basis of the reference signal, the reception circuit receiving an output from the reception antenna on the basis of the local signal.”
In the same field of endeavor, Lachner et al. (‘370) describes transmitter/receiver frontend for a radar system (paragraph 2). Lachner et al. (‘370) teaches “transmission circuit including a first voltage control oscillator to generate the radar signal on a basis of a reference signal (paragraph 149: Fig. 28: a typical, simplified block diagram of a data transmitter. A VCO 1010, which can be connected to an external PLL via a prescaler 1020 and the tuning input 1030, generates the LO signal)”, “the reception module including: a reference oscillator to generate the reference signal (paragraph 149: Fig. 28: a typical, simplified block diagram of a data transmitter. A VCO 1010, which can be connected to an external PLL via a prescaler 1020 and the tuning input 1030, generates the LO signal)”, “reception circuit including a second voltage control oscillator to generate a local signal on the basis of the reference signal, the reception circuit receiving an output from the reception antenna on the basis of the local signal (paragraph 150: Fig. 29: simplified block diagram of a data receiver…a VCO 1110, which can be connected to an external PLL via a pre-scaler 1120 and the tuning input 1130, generates the LO signal).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar device of Lissel et al. (‘867)/Suematsu et al. (‘852) with the teaching of  Lachner et al. (‘370) for more reliable radar detection.
Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lissel et al. (US 6,686,867 B1)/Suematsu et al. (JP 2002-198852)/Lachner et al. (US 2008/0278370 A1), and further in view of Breed et al. (US 2009/0066065 A1).
Regarding claim 16, which is dependent on independent claim 15, Lissel et al. (‘867)/Suematsu et al. (‘852)/Lachner et al. (‘370) discloses the radar device of claim 15.  Lissel et al. (‘867)/Suematsu et al. (‘852)/Lachner et al. (‘370) does not explicitly disclose “the transmission antenna and the transmission circuit are disposed along a first side of a windshield of the automobile, the reception antenna and the receiver are disposed along a second side of the windshield of the automobile, the first side is one of two sides among four sides of the windshield, the two sides being not parallel to ground, the four sides of the windshield includes two sides parallel to the ground, and the second side is an upper one of the two sides parallel to the ground, the transmission antenna and the reception antenna are exposed on the windshield, and the transmission circuit and the receiver are accommodated in a structure that supports the automobile.”
In the same field of endeavor, Breed et al. (‘065) teaches “the transmission antenna and the transmission circuit are disposed along a first side of a windshield of the automobile (Fig. 3: sensor 8 on front pillar), 
the reception antenna and the receiver are disposed along a second side of the windshield of the automobile (Fig. 5: sensor 50 on roof), 
the first side is one of two sides among four sides of the windshield, the two sides being not parallel to ground, the four sides of the windshield includes two sides parallel to the ground, and the second side is an upper one of the two sides parallel to the ground (Fig. 3 3), and 
the transmission circuit and the receiver are accommodated in a structure that supports the automobile (Fig. 3&54).
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar device of Lissel et al. (‘867)/Suematsu et al. (‘852)/Lachner et al. (‘370) with the teaching of Breed et al. (‘065) for more efficient target detection.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lissel et al. (US 6,686,867 B1)/Suematsu et al. (JP 2002-198852)/Lachner et al. (US 2008/0278370 A1), and further in view of Welle (US 2018/0335332 A1).
Regarding claim 17, which is dependent on independent claim 15, Lissel et al. (‘867)/Suematsu et al. (‘852)/Lachner et al. (‘370) discloses the radar device of claim 15.  Lissel et al. (‘867)/Suematsu et al. (‘852)/Lachner et al. (‘370) does not explicitly disclose “the transmission circuit includes a plurality of transmission channels, supplies power to each of the plurality of transmission channels, and generates the radar signal, 7Application No. 16/627,641 Reply to Office Action of October 22, 2021the transmission antenna includes a plurality of transmission antenna element groups defining the transmission channels, the reception circuit includes a plurality of reception channels, and receives an output from the reception antenna at each of the plurality of reception channels, the reception antenna includes a plurality of reception antenna element groups defining the reception channels, and the plurality of transmission antenna element groups and the plurality of reception antenna element groups form a virtual two-dimensional planar antenna.”
Welle (‘332) is in the field of radar detection (paragraph 36). Welle (‘332) teaches “the transmission circuit includes a plurality of transmission channels, supplies power to each of the plurality of transmission channels, and generates the radar signal, the transmission antenna includes a plurality of transmission antenna element groups defining the transmission channels (paragraph 34: Fig. 3: the two-dimansional antenna array 203 comprises a plurality of transmitter units 204 and/or receiver units 206 along the x axis and along the y axis… signal is triggered in the respective transmitter units 202, 204 by the control unit 111), 
the reception circuit includes a plurality of reception channels, and receives an output from the reception antenna at each of the plurality of reception channels, the reception antenna includes a plurality of reception antenna element groups defining the reception channels (paragraph 34: Fig. 3: the two-dimansional antenna array 203 comprises a plurality of transmitter units 204 and/or receiver units 206 along the x axis and along the y axis..the two-dimensional antenna array 203 or the linear antenna array 201, links the signals received by the receiver units 205, 206, 207), and 
the plurality of transmission antenna element groups and the plurality of reception antenna element groups form a virtual two-dimensional planar antenna (paragraph 34: Fig. 3: two-dimensional antenna array 203 and 2D planar antenna).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar device of Lissel et al. (‘867)/Suematsu et al. (‘852)/Lachner et al. (‘370) with the teaching of Welle (‘332) for more accurate radar detection.

Claims 8-14 and 18 are allowed.
Allowable Subject Matter of Claim 8: 
“a signal processor to calculate target data on the basis of an output from the reception circuit, wherein the transmission module includes a first substrate and a first circuit board, an entirety of the first circuit board being mounted on the first substrate, the transmission circuit is mounted on a first surface of the first circuit board, the first substrate is provided on a second surface side of the first circuit board, the second surface side of the first circuit board and the first surface of the first circuit board facing in opposite directions, the transmission antenna is mounted on a second surface of the first substrate, and is not provided in a corresponding range on a back surface side of the first substrate, the corresponding range on the back surface side of the first substrate corresponding to a range in which the first circuit board is disposed on the first substrate, the reception module includes a second substrate and a second circuit board, an entirety of the second circuit board being mounted on the second substrate, the reception circuit is mounted on a third surface of the second circuit board, the second substrate is provided on a fourth surface side of the second circuit board, the fourth surface side of the second circuit board and the third surface of the second circuit board facing in opposite directions, the reception antenna is mounted on a fourth surface of the second substrate, and is not provided in a corresponding range on a back surface side of the second substrate, the corresponding range on the back surface side of the second substrate corresponding to a range in which the second circuit board is disposed on the second substrate, and the second surface is a surface opposite to the first surface, and the fourth surface is a surface opposite to the third surface.”

Allowable Subject Matter of Claim 10: 
“a receiver including a reception circuit to receive output from the reception antenna and a signal processor to calculate target data on a basis of output from the reception circuit, wherein the transmission module includes a first substrate and a first circuit board, an entirety of the first circuit board being mounted on the first substrate, the transmission circuit is mounted on a first surface of the first circuit board, the first substrate is provided on a second surface side of the first circuit board, the second surface side of the first circuit board and the first surface of the first circuit board facing in opposite directions, the transmission antenna is mounted on a first surface of the first substrate, the first surface of the first substrate and the first surface of the first circuit board facing in opposite directions, the reception module includes a second substrate and a second circuit board, an entirety of the second circuit board being mounted on the second substrate, the reception circuit is mounted on a third surface of the second circuit board, the second substrate is provided on a fourth surface side of the second circuit board, the fourth surface side of the second circuit board and the third surface of the second circuit board facing in opposite directions, the reception antenna is mounted on a third surface of the second substrate, the third surface of the second substrate and the third surface of the second circuit board facing in opposite directions, and the first substrate and the second substrate are transparent substrates.”


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Marks (US 2019/0339380) describes two-dimensional, planar antennas (paragraph 62).
Lee et al. (US 2013/0088393 A1) shows separate transmit and receive chips.
Blanton (US 5,374,903) describes that the receiver has VCO.
Rofougaran (US 8,369,390 B2) discloses multimode transceiver for use with multiple antennas.
Chanda et al. (US 2017/0227627 A1) describes radar system with separate transmitter and receiver modules.

					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Control module 8 (The receiver) receives radar signal reflected off target and supplies to the processor for data processing.
        2 Shows Transmit/receive modules with opposite sides of substrate.
        3 The sensors are on the roof and windshield of the automobile.
        4 The sensors are on the roof and windshield of the automobile.